Case 1:19-cv-00413-WS-B Document 12 Filed 07/23/19 Page 1 of 6                        PageID #: 45



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

DAN BUNKERING (AMERICA), INC.,

VERSUS                                                 Case No.: 1:19-cv-00413

EPIC HEDRON, In Rem, EPIC DIVING
AND MARINE SERVICES, LLC, In                           FRCP 9(h)
Personam and EPIC COMPANIES, LLC,                      In Admiralty
In Personam

                        VERIFIED COMPLAINT IN INTERVENTION

          Pursuant to L.R.104 E(k)(1), Oceanwide Cyprus, Ltd. and Oceanwide Texas, Inc.

(collectively “Oceanwide”) file their Verified Intervening Complaint against the Derrick Barge

(DB) HEDRON, her engines, tackle and appurtenances, in rem, and Epic Companies, LLC

(“EPIC”) in personam, in a cause of action for breach of maritime contract and foreclosure of

maritime liens, and respectfully represent as follows:

                                         JURISDICTION

          1.    This is an admiralty and maritime claim within the meaning of 28 U.S.C. §1333,

Rule 9 (h) of the Federal Rules of Civil Procedure, and the Federal Maritime Lien Act, 46 U.S.C.

§31301, et seq.

                                             PARTIES

          2.    Plaintiff-Intervenor, Oceanwide Cyprus, Ltd., is a corporation, or legal entity in the

nature of a corporation, organized and existing pursuant to foreign law.

          3.    Plaintiff-Intervenor, Oceanwide Texas, Inc., is a corporation organized and existing

under the laws of the State of Texas.

          4.      Oceanwide specializes in the recruitment and employment of maritime,

construction, oil & gas and wind energy employees for various positions in the offshore industries.



33902732 v1
Case 1:19-cv-00413-WS-B Document 12 Filed 07/23/19 Page 2 of 6                        PageID #: 46



Oceanwide furnished crew to the DB HEDRON, a foreign-flagged vessel currently within this

District.

          5.     Specifically, an order directing the arrest of the DB HEDRON vessel has been

issued (Doc. 6). The vessel remains within the jurisdiction of this Court, in the care of a substitute

custodian. There has been no order issued to schedule the vessel for sale.

          6.     Defendant Epic Companies, LLC (hereafter “EPIC”), is a foreign limited liability

company, not registered to do business in Alabama. Upon information and belief, EPIC was at all

relevant times the charterer of the DB HEDRON.

                                              FACTS

          7.     At the request of EPIC, the owner or charterer of the DB HEDRON or their

authorized agent, Oceanwide provided necessary crew to the DB HEDRON during the period of

April 16, 2019 through July 15, 2019. During that time, the crewmen earned wages for their

service. Oceanwide paid the wages of each crewmember for their work on the DB HEDRON

during the above-referenced time frame. Copies of Oceanwide’s invoices, in the total principal

amount of $271,309.00, are attached as Exhibit A.1

          8.     The pre-arrest services provided by Oceanwide to the DB HEDRON were

necessary for the operations of the vessel in its ordinary trade, and have a fair market value in the

total principal amount of $271,309.00 (exclusive of interest, costs, and attorney’s fees), none of

which has been paid despite amicable demand.

          9.     Pursuant to the general maritime law and the Federal Maritime Lien Act,

Oceanwide has one or more maritime liens against the DB HEDRON and EPIC to secure its claim




1
    Oceanwide reserves the right to amend and supplement its damages claim.


33902732 v1
Case 1:19-cv-00413-WS-B Document 12 Filed 07/23/19 Page 3 of 6                       PageID #: 47



of $271,309.00, plus pre-judgment and post-judgment interest, costs, attorney’s fees, and

collection expenses.

          10.      Oceanwide is entitled to have this Court recognize its lien(s) against the DB

HEDRON and EPIC and is entitled to judgment against the vessel in the full amount of its claim,

plus interest, costs and attorney’s fees.

          11.      Further, Oceanwide is entitled to have the DB HEDRON seized and sold by the

United States Marshal to satisfy its claims and said liens. Oceanwide avers that it is entitled to

priority lienholder status, inasmuch as its claim arises from payment of crew wages and Oceanwide

is subrogated thereto (subject to satisfaction of custodia legis expenses).

          WHEREFORE, Oceanwide Cyprus, Ltd. and Oceanwide Texas, Inc. pray for the following

relief:

                A. That process be issued and served upon the DB HEDRON, her engines, tackle and
                   apparel, in the form and manner prescribed by law, and that all persons claiming
                   interest in said vessel may be cited to appear and answer the matters aforesaid;

                B. That, after due proceedings are had, judgment be entered against the DB HEDRON
                   and Epic Companies, LLC and in favor of Oceanwide Cyprus, Ltd. and Oceanwide
                   Texas, Inc. in the sum of $271,309.00, plus interest, costs and attorney’s fees;

                C. That the DB HEDRON, her engines, tackle and apparel, be seized, condemned and
                   sold to pay such sums; and

                D. For such other general and equitable relief as this Honorable Court deems proper.


          Done this the 23rd day of July, 2019.

                                                       Respectfully submitted,

                                                       s/John P. Kavanagh, Jr.
                                                       John P. Kavanagh, Jr.
                                                       Blake T. Richardson

                                                       Attorneys for Intervenors
                                                       Oceanwide Cyprus, Ltd. and
                                                       Oceanwide Texas, Inc.


33902732 v1
Case 1:19-cv-00413-WS-B Document 12 Filed 07/23/19 Page 4 of 6                    PageID #: 48




OF COUNSEL:
Burr & Forman LLP
RSA Tower
11 North Water Street
Suite 22200
Mobile, Alabama 36602
Telephone: (251) 344-5151
Facsimile: (251) 344-9696
Email: jkavanagh@burr.com
       btrichardson@burr.com




                               CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of July, 2019, I have served a copy of the foregoing
documents by electronically filing same with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to the following:

 Neal C. Townsend
 ADAMS AND REESE, LLP - Mobile
 11 North Water Street, Suite 23200
 Mobile, AL 36602
 251/433-3234
 Fax: 251/438-7733
 Email: neal.townsend@arlaw.com




                                                    s/John P. Kavanagh, Jr.
                                                    COUNSEL




33902732 v1
Case 1:19-cv-00413-WS-B Document 12 Filed 07/23/19 Page 5 of 6                  PageID #: 49



INSTRUCTIONS TO U.S. MARSHAL:

The DB HEDRON remains under maritime arrest, in the care of a substitute custodian. The vessel
may be re-arrested at EPIC Alabama Shipyard, 660 Dunlop Drive // Mobile, Alabama




33902732 v1
Case 1:19-cv-00413-WS-B Document 12 Filed 07/23/19 Page 6 of 6   PageID #: 50
